Citation Nr: 0738799	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  02-15 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for laryngeal cancer, 
claimed as the result of exposure to ionizing radiation, 
asbestos exposure, or lead paint fumes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had service in the army national guard from July 
1953 to April 1954, and served on active duty in the United 
States Navy from April 1954 to December 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to service connection for laryngeal 
cancer (claimed as the result of exposure to ionizing 
radiation, asbestos exposure, or lead paint fumes).  

The appeal was remanded to the RO in July 2004 and December 
2005.  The claim has been returned to the Board for a 
decision.  The issue of service connection for chronic 
obstructive pulmonary disease (claimed as the result of 
exposure to asbestos or lead paint fumes) was originally part 
of this appeal, and was granted in a July 2007 rating 
decision.  

This case has been advanced on the Board's docket.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran was diagnosed with cancer of the larynx in 
December 1999; current uncontroverted medical opinion 
evidence shows he is cured.

3.  The evidence of record demonstrates that laryngeal 
cancer, claimed as the result of exposure to ionizing 
radiation, asbestos exposure, or lead paint fumes, is not a 
result of any established event, injury, or disease during 
active service.


CONCLUSION OF LAW

Laryngeal cancer, claimed as the result of exposure to 
ionizing radiation, asbestos exposure, or lead paint fumes 
was not incurred in or aggravated by active service, nor may 
incurrence of a malignant tumor be presumed.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2004, October 2004 and December 
2005.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This specific notice was 
not provided.  However, this claim is being denied, and to 
the extent that there is any perceived technically inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The 
veteran has been thoroughly informed consistent with 
controlling law, and has not indicated he has additional 
evidence.  Moreover, any failure in the timing of VCAA notice 
by the RO constituted harmless error.  See also Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  There has been no 
prejudicial error in the duty to inform the veteran.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).  The 
Board finds the available medical evidence is sufficient for 
adequate determinations of the issue addressed in this 
decision. There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including malignant tumors, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Service connection may be established for certain cancers 
manifest in a radiation-exposed veteran.  These presumptions 
are rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Laryngeal cancer is not one of these cancers.  

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. § 
3.309(d)(3)(i).  In claims based upon participation in 
atmospheric nuclear testing dose data will in all cases be 
requested from the appropriate office of the Department of 
Defense.  38 C.F.R. § 3.311(a)(2)(i) (2007).  If military 
records do not establish presence at or absence from a site 
at which exposure to radiation is claimed to have occurred, 
the veteran's presence at the site will be conceded.  Neither 
the veteran nor the veteran's survivors may be required to 
produce evidence substantiating exposure if the information 
in the veteran's service records or other records maintained 
by the Department of Defense is consistent with the claim 
that the veteran was present where and when the claimed 
exposure occurred.  38 C.F.R. § 3.311(a)(4).

Factual Background and Analysis

In this case, service medical records are negative for 
complaint, treatment, or diagnoses of laryngeal cancer or 
other problems with the larynx.  A November 1960 report of 
examination for release to inactive duty shows no relevant 
abnormalities complained of or noted.  

The veteran contends that he was exposed to radiation and 
lead based paint during his service aboard the USS Preserver 
(ARS-8) from 1954 to 1959, and that this caused cancer of the 
larynx in 1999.  He notes that this ship was used in atomic 
testing at the Bikini Atoll in 1946.  He does not contend, 
nor does the record suggest, that he was present during the 
atomic testing or that he is a radiation exposed veteran as 
the term is defined at 38 C.F.R. § 3.309(d)(3)(i).  Rather, 
the veteran believes that the ship was not properly 
decontaminated following the atomic testing, and that he 
received radiation exposure and fall out while performing his 
routine duties on the ship.  He also urges that his duties of 
chipping, scraping, and wire brushing lead-based paints, and 
applying lead-based primers and paints, caused him to develop 
cancer.  The veteran detailed his alleged exposure in his 
responses to the VA questionnaire regarding radiation 
exposure received in November 2001.  

Service medical records and available service personnel 
records do not contain reference to possible radiation 
exposure or illness.  There was no record of occupational 
exposure to ionizing radiation.  His DD 214 reflects that he 
served on the USS Preserver during his service from 1954 to 
1956.  

In denying this claim in January 2002, the RO cited to the 
ship's history notes that the USS Preserver provided salvage 
support to the Bikini Atoll atomic testing in 1946, and was 
returned to San Diego in April 1947 after these salvage 
operations.  It was decommissioned and recommissioned in 
1950.  It was unknown whether the ship was decontaminated 
prior to leaving the Atoll area or prior to being mothballed 
in San Diego.  

Post service VA medical records show a diagnosis of squamous 
cell carcinoma of the vocal cord in January 1999.  This was 
classified as T2NoMo (II) SCCa.  He underwent radiation 
therapy, total of 6600 cGY: 2600 cGy to larynx, 4000cGy to 
neck.  He finished radiation therapy in April 1999.  VA ENT 
clinic treatment records reveal that in August 2001, he had 
quit smoking and was using no alcohol.  He had had an episode 
of sore throat which he treated with antibiotics, but was 
otherwise doing well.  An October 2001 note shows he was 
doing well.  

An echogram of the head and neck in April 2003 indicated that 
there were no focal lesions in the right and left lobe of the 
thyroid.  CT scan of the neck in September 2004 showed no 
pathologic lymphadenopathy, and improved appearance of the 
anterior commissure and the inferior aspect of the anterior 
supraglottis on the left compared with the June 19, 1999, 
examination.  There were fatty changes of the parotid and 
submandibular glands compatible with history of radiation 
treatment.  

The veteran underwent VA examination of the larynx and 
surrounding areas in April 2005.  It was not indicated that 
the physician reviewed the veteran's claims folder.  A 
history of cancer diagnosis in December 1999 at the VA was 
noted in the report.  The veteran reported his voice was no 
longer hoarse but he often lost his voice.  He claimed 
exposure to asbestos in the shipyard.  He reported he smoked 
one pack of cigarettes per day since age 16 but quit in 1996.  
The veteran reported no interference with breathing, no 
purulent discharge, and no dyspnea at rest.  The examiner 
noted fiberoptic laryngsoscopy showed normally mobile cords 
and some thickening and pallor attributable to radiotherapy.  
The diagnosis was cancer larynx (left vocal cord) s/p 
radiotherapy.  The examiner opined that the veteran had 
cancer of the left cord treated by radio therapy in February-
March 2000.  The veteran had been a smoker nearly all of his 
life and points out that he worked in an atmosphere of fungus 
and asbestos on the ship in service.  "It is partially as 
likely as not his service experience would have contributed 
to the development of laryngeal cancer."  

The veteran was afforded an additional examination in August 
2006 at VA.  The physician reviewed the claims folder and 
summarized the veteran's relevant history.  He noted the 
diagnosis of stage T2N0No II squamous cell cancer of the left 
true vocal cord prompting radiating therapy totaling 4600 
RADS from 1999 to 2000.  The physician noted that since this 
therapy, the veteran had been disease free as evidenced by 
repeated nasal larygoscopies in March 2005, October 2005, and 
April 2006, which revealed no recurrence of tumor.  He also 
noted negative CT's of the chest and neck for tumor 
recurrence.  The social history included a 44 pack year 
smoking history and past alcohol abuse quitting approximately 
15 years ago.  

The examiner observed that the veteran had been disease free 
since therapy and hence was classified as cured.  Residual 
hoarseness was noted.  The veteran reported no interference 
breathing through the nose but did report a purulent 
discharge on a daily basis.  He reported he was dyspnic after 
walking on half block primarily related to COPD.  His voice 
was hoarse but his ability to communicate by speech above a 
whisper was good.  There was no disease affecting the soft 
palate, nor was there chronic sinusitis.  He had a chronic 
cough.  He had no periods of incapacitation related to the 
laryngeal carcinoma.  There was no rhinitis or obstruction of 
the nostrils.  There was no sinusitis or purulent discharge 
observed.  The diagnosis was "squamous cell cancer of the 
left true vocal cord 1999 resolved.  The patient has been 
disease free for greater than five years."  The examiner 
opined that resolved laryngeal carcinoma with residual 
hoarseness was less likely than not secondary to asbestos 
exposure, lead paint fumes or possible ionizing radiation 
from Bikini Atoll.  Laryngeal cancer was more likely due to 
prior long term cigarette smoking and alcohol abuse.  He 
explained that cigarette smoking and alcohol use are 
extremely strong risk factors for the development of 
laryngeal cancer, and that this has been reported repeatedly 
in medical literature.  Ionizing radiation has not been 
specifically linked to laryngeal carcinoma although it is 
used for its treatment.  Lead fumes paint had not been 
associated with laryngeal carcinoma whereas as asbestos is 
associated with lung cancer and mesothelioma.  

The veteran has responded to the opinion of the VA physician 
indicating he is in disagreement with this opinion.  He 
believes he does have residuals of the cancer, and that the 
cancer was caused by his exposure in service to radiation and 
lead.  

Based upon the evidence of record, the Board finds the 
veteran's laryngeal carcinoma was not incurred as a result of 
an established event, injury, or disease during active 
service.  The veteran served on the USS Preserver as 
reported; however, there is no indication that his cancer was 
due to any exposure to radiation or lead on that ship.  
Again, the Board observes that the veteran was not a 
radiation exposed veteran and thus the presumptions at 
38 C.F.R. § 3.309 (d) are not applicable.  

The Board finds the etiology opinion provided in the August 
2006 VA examination report persuasive as to the absence of 
any nexus to service for the laryngeal cancer first diagnosed 
in 1999.  Although the April 2005 examiner's statement 
indicates that it was "partially as likely as not" that his 
service experience would have contributed to his cancer, the 
Board finds this opinion inconclusive, speculative, and 
insufficient in terms of probative value.  It does not appear 
that the 2005 physician reviewed the claims folder but 
instead based his opinion on statements made by the veteran 
regarding exposure to asbestos in the shipyard.  The Court 
has long held that service connection may not be granted 
based on a speculative medical opinion.  See Stegman v. 
Derwinski, 3 Vet. App. 228 (1992) (held that evidence 
favorable to the veteran's claim that did little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure was insufficient to 
establish service connection).  There is no credible evidence 
indicating that the cancer existed during active service.  
The initial diagnosis of the cancer was provided many years 
after the veteran separated from active service.  The Board 
finds there is no competent or probative evidence linking any 
of the disorder to service nor to a service-connected 
disability.

While the veteran may believe his cancer was incurred as a 
result of service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for laryngeal cancer, 
claimed as the result of exposure to ionizing radiation, 
asbestos exposure, or lead paint fumes is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


